DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 9-17 and 20, in the reply filed on 07-18-22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 12 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In the limitation of claim 12, wherein the carbon layer has a resistance from about 0.01 ohms/square to about 50 ohms/square, the words or phase of “ohms/square” is not a unit, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 17 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In the limitation of claim 17, wherein the conductive metallic circuit structure has conductivity of about 20Ω or lower; where it is measured? as a conductive metallic circuit structure, it could be measured between different places and would have different conductivity values, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 13, 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuno et al. (US20080063942).
Re Claim 9, Okuno show and disclose
A process for producing conductive fabric, comprising: 
providing base cloth (woven or unwoven fabric, [0021]); 
forming at least one metallic seed layer (nickel layer, [0021]) on the base cloth using evaporation or sputtering (Examples of coating methods include a method in which a nickel layer is formed on the surfaces of fibers of the woven or unwoven fabric by sputtering so as to allow the surfaces to become electrically conductive, [0021]), wherein the metallic seed layer has a predetermined circuit pattern (of electrodes of a battery, [Title]); and 
forming at least one chemical-plating layer over the metallic seed layer through a chemical plating method (and thereafter, electrolytic plating is performed, [0021]), whereby the metallic seed layer and the chemical-plating layer form a conductive metallic circuit structure (The electrolytic plating is performed by using a plating bath, e.g., a chloride bath, and a sulfamic acid bath. A nickel coating can be further formed on the nickel layer formed by electroless plating or the sputtering by immersing the above-described woven or unwoven fabric, in which the surfaces of fibers have been allowed to become electrically conductive by the electroless plating or the sputtering, [0023]).
Re Claim 13, Okuno show and disclose
The process according to Claim 9, wherein the circuit pattern is a continuous loop pattern or a discontinuous circuit pattern (of electrodes of the battery, [Title]).
Re Claim 15, Okuno show and disclose
The process according to Claim 9, wherein the metallic seed layer comprises conductive metal selected from a group consisting of stainless steel, nickel, copper, silver, titanium, nickel- vanadium alloy, aluminum, cobalt, palladium and a combination thereof (nickel layer, [0021]); and the chemical- plating layer comprises conductive metal selected from a group consisting of copper, nickel, silver, gold and an alloy thereof (nickel layer, [0023]).
Re Claim 16, Okuno show and disclose
The process according to Claim 9, wherein the metallic seed layer has a thickness from about 20 µm to about 200 µm; and each chemical-plating layer has a thickness from about 10 µm to about 100 µm.
Re Claim 20, Okuno show and disclose
An article (the conductive fabric is capable be used in many electronic devices, e.g. for an electrode or a shielding element), comprising the conductive fabric made by the process of Claim 9.
Examiner’s Notes: furthermore, this limitation is an intended-use limitation, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 UAPQ2d 1647 (1987).

Allowable Subject Matter
Claims 10-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 10 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
The process according to Claim 9, further forming at least one carbon layer to cover at least a portion of the base cloth and at least a portion of the conductive metallic circuit structure.
Claim 14 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
The process according to Claim 13, wherein the continuous loop pattern has one or more holes not covered by metal.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 10, 14 and all claims dependent thereof patentable over art of record (Examiner’s Notes: claim 12 must overcome 112 rejection above first, or be canceled).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20150017550 US-20120111627 US-20100276289 US-20080176082 US-20080085453 US-20040152808 US-20040094904 US-450841420.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848